DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. US 2016/0329915.
	Regarding claims 1 and 14, Luo et al. discloses in Figs. 1, 4, a method/apparatus of an optical line terminal, OLT, configured to communicate in a passive optical network, PON, with optical network units, ONUs, the OLT comprising at least one processor (Fig. 13, element 1330) and at least one memory including computer program code, the at 
grouping data units for the ONUs in groups, wherein a group comprises data units for a subset of the ONUs (Fig. 4; paragraph 0064; i.e., group of rFEC and group of eFEC);  
encoding the groups of data units into respective sets of at least one codeword (see Fig. 4, rFEC b1, rFEC b3, rFEC b5, eFECb2, eFECb4);
interleaving the at least one codeword of the respective sets to obtain a stream of codewords (see Fig. 4; paragraph 0064); and 
sequentially transmitting the stream of codewords to the ONUs (see Fig. 4, combiner 505 output sequentially transmitting the stream of codewords
rFEC b1, rFEC b3, rFEC b5, eFECb2, eFECb4).
 	Regarding claim 2, Luo discloses wherein the OLT is further caused to perform providing, to the ONUs, subset information identifying the subset of ONUs (paragraph 0046). 
Regarding claim 3, Luo discloses wherein the interleaving further comprises displacing two consecutive codewords of a respective set of codewords by at least P codewords in the stream of codewords (paragraphs 0064-0065).
 	Regarding claim 4, Luo discloses wherein the interleaving is performed based on a pre-determined pattern (paragraphs 0064-0065).
 	Regarding claim 5, Luo discloses wherein an ONU is allocated to a respective subset of ONUs based on channel properties between the OLT and the ONUs (paragraphs 0046-0047).

 	Regarding claim 7, Luo discloses wherein the OLT is further caused to perform constructing a subset frame from a respective group of data units, the constructing further comprising appending a messaging channel to the subset frame, wherein the messaging channel comprises the subset information (paragraphs 0046, 0051, 0074).
 	Regarding claim 8, Luo discloses wherein the encoding is performed on the subset frame (paragraphs 0046, 0050-0051).
 	Regarding claim 9, Luo discloses wherein the encoding is performed using a different forward error correction, FEC, code for a different group of data units (Fig. 4; encoding group of eFEC and group of rFEC).
 	Regarding claims 10 and 15, Luo et al. discloses in Figs. 1, 4, 10, a method/apparatus of an optical network unit, ONU, configured to communicate in a passive optical network, PON, comprising an optical line terminal, OLT, the ONU comprising at least one processor (Fig. 13, element 1330) and at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor, cause the ONU to perform: 
receiving a stream of codewords from the OLT (Fig. 10; receive signal 1010);  
determining a set of codewords the stream based on subset information identifying a subset of the ONUs, the set of codewords having data units for the subset of ONUs (Fig. 10; DEMOD 1 to DEMOD n);  and 
decoding the set of codewords (Fig. 10; paragraph 0084; i.e., the scheme 1000 of Fig. 10 can be employed by an OLT/ONU receiver);  

 	Regarding claim 12, Luo discloses wherein the processing capabilities include a decoding rate or a minimally supported displacement in the stream of codewords between two consecutive codewords of the set of codewords (Fig. 10; paragraph 0084; i.e., FEC1 decoding, FEC2 decoding,., FECn decoding).
 	Regarding claim 13, Luo discloses wherein the ONU is caused to perform decoding sets of codewords;  a respective set of codewords having data units for a respective subset of ONUs;  and wherein the ONU is further configured to perform re-sequencing of data units encoded in the sets of codewords (Fig. 10; paragraph 0084; i.e., FEC1 decoding, FEC2 decoding,., FECn decoding).

Conclusion
 3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Ivry U.S. Publication no. 2010/0142975.  Hybrid balanced coding scheme
b.	Gao U.S. Publication no. 2019/0190650.  Communication method for Ethernet passive optical network and apparatus
c.	Detwiler et al. U.S. Publication no. 2019/0174212. FEC based PON optimization

4.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)

If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for
the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained
from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
12/02/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637